TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00448-CR



                                     Robert Martin, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-95-95530, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Robert Martin, an inmate proceeding pro se, appeals from an order denying his

motion to vacate his conviction for want of jurisdiction. After considering Martin’s brief and the

record before us, we conclude that we lack jurisdiction over his appeal. See In re Garcia,

363 S.W.3d 819, 821 (Tex. App.—Austin 2012, no pet.) (“As an appellate court, we have the power

to determine sua sponte the threshold issue of whether we have jurisdiction over the appeal.”).

                In 2001, a jury convicted Martin of aggravated sexual assault, and the district court

sentenced him to life in prison and a $10,000 fine. This Court affirmed the judgment of conviction.

See Martin v. State, No. 03-02-00435-CR, 2003 WL 21087732 (Tex. App.—Austin May 15, 2003,

pet. ref’d) (mem. op., not designated for publication). Earlier this year, Martin filed with the district

court a pro se “Motion to Dismiss for Want of Jurisdiction” arguing that his conviction was void
because the district court lacked jurisdiction to try him. The district court denied the motion. This

appeal ensued.

                 This is not the first time that Martin has filed a post-trial motion seeking to vacate his

conviction because the district court allegedly lacked jurisdiction. In 2009, Martin filed a “Motion

to Set Aside and Vacate a Void Judgment” arguing his conviction was void because the indictment

was invalid. Martin v. State, No. 03-10-00075-CR, 2010 WL 3431681 (Tex. App.—Austin

Aug. 31, 2010, pet. ref’d) (mem. op., not designated for publication) (Martin II). The district court

denied the motion. On appeal, this Court determined that Martin’s motion was substantively a

post-conviction writ of habeas corpus because he challenged the jurisdiction of the district court.

Id. at *2; see Ex parte Johnson, 541 S.W.3d 827, 829 (Tex. Crim. App. 2017) (“In general, habeas

relief is available only for jurisdictional defects and violations of constitutional and fundamental

rights.”) (cleaned up). We dismissed Martin’s appeal of that order for want of jurisdiction because:


                 If a person is in custody, article 11.07 of the code of criminal
                 procedure governs the manner by which he may seek post-conviction
                 habeas corpus relief from a final felony conviction. Ex parte
                 Williams, 239 S.W.3d 859, 861-62 (Tex. App.—Austin 2007, no
                 pet.); see Tex. Code Crim. Proc. Ann. art. 11.07. Because Martin is
                 in custody pursuant to a felony conviction, exclusive habeas corpus
                 jurisdiction has been given to the court of criminal appeals by article
                 11.07. Tex. Code Crim. Proc. Ann. art. 11.07, §§ 3(a), 5.


Martin II, 2010 WL 3431681, at *2.

                 Our reasoning in Martin II applies equally here. Martin remains in custody and

similarly argues that his conviction should be aside because the district court lacked jurisdiction over




                                                     2
him. For the reasons set out in Martin II, we dismiss this appeal for want of jurisdiction.1 See id.;

see also Foster v. State, No. 01-16-00017-CR, 2016 WL 1388985, at *1 (Tex. App.—Houston

[1st Dist.] Apr. 7, 2016, no pet.) (mem. op., not designated for publication) (dismissing inmate’s

appeal of post-conviction motion for reduction in sentence because it amounted to an application for

habeas relief).



                                              _________________________________________
                                              Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: August 24, 2018

Do Not Publish




       1
           We dismiss Martin’s pending “Motion for Stay and Abeyance” as moot.

                                                 3